—In an action, in effect, to enjoin the defendants Joseph Guarneri and Joanne Guarneri from constructing a two-story, single-family home on the subject property, the plaintiff appeals from (1) an order and judgment (one paper) of the Supreme Court, Suffolk County (Underwood, J.), dated October 31, 1997, which, inter alia, in effect granted those branches of the cross motion of the respondents Joseph Guarneri and Joanne Guarneri, and the cross application of the respondent Town Board of the Town of *278East Hampton, which were to dismiss the complaint pursuant to CPLR 3211 (a) (7) for failure to state a cause of action, and dismissed the complaint, and (2) an order of the same court, dated July 29, 1998, which, after a hearing, granted the respondents’ application to impose a sanction upon the plaintiff, and imposed a sanction upon the plaintiff in the principal sum of $9,033.08.
Ordered that the order and judgment dated October 31, 1997, is affirmed, without costs or disbursements; and it is further,
Ordered that the order dated July 29, 1998, is reversed, on the law, without costs or disbursements, and the application to impose a sanction is denied.
The plaintiff failed to establish any ground for enjoining the defendants Joseph Guarneri and Joanne Guarneri from constructing a two-story, single-family home on the subject property (see, Matter of Ficalora v Planning Bd., 262 AD2d 320 [decided herewith]).
However, we find that the imposition of a sanction was inappropriate under the circumstances of this case. Ritter, J. P., Altman, Goldstein and McGinity, JJ., concur.